Citation Nr: 0324600	
Decision Date: 09/23/03    Archive Date: 09/30/03

DOCKET NO.  02-08 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than March 1, 2000, 
for the grant of dependency and indemnity compensation 
benefits.   


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from November 1954 to August 
1975.  

By rating action in October 1993, the RO denied service 
connection for the cause of the veteran's death.  The 
appellant and her representative were notified of this 
decision and did not appeal.  

In April 2001, the Board found that new and material evidence 
had been submitted to reopen the claim, and granted service 
connection for the cause of the veteran's death.  By rating 
action in June 2001, the RO implemented the Board's decision 
and assigned an effective date of March 1, 2000.  The present 
appeal arises from the effective date assigned by the RO.  


FINDINGS OF FACT

1.  The appellant did not appeal the October 1993 rating 
decision that denied service connection for the cause of the 
veteran's death, and that rating action is final.  

2.  A request to reopen the claim of service connection for 
the cause of the veteran's death was received on March 1, 
2000.  

3.  Service connection for the cause of the veteran's death 
was granted by the Board in April 2001, and made effective 
from March 1, 2000, by rating action in June 2001.  

4.  The earliest effective date for the establishment of 
service connection for the cause of the veteran's death is 
March 1, 2000, the date of receipt of the appellant's request 
to reopen the claim.  
CONCLUSIONS OF LAW

1.  The October 1993 rating decision that denied service 
connection for the cause of the veteran's death is final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 
(2002).  

2.  An effective date earlier than March 1, 2000, for the 
grant of service connection for the cause of the veteran's 
death is not assignable.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.1(r), 
3.152, 3.155, 3.156, 3.159, 3.400(q)(ii), (r) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  The Act and implementing 
regulations, among other things, eliminates the well-grounded 
claim requirement and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  

As a general rule, the change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet 
final as of that date.  

In this case, the appellant was provided the appropriate 
regulations pertaining to the duty to assist under the newly 
enacted legislation as well as those pertaining to finality 
of rating decisions and effective dates for awards of death 
benefits in the statement of the case (SOC) issued in June 
2002.  She was afforded an opportunity to testify at a 
personal hearing, but declined.  All pertinent records have 
been obtained and associated with the claims file.  The 
appellant has not alleged the presence of any additional 
evidence which would be pertinent to her claim for an earlier 
effective date.  She has been given every opportunity to 
provide evidence to support her claim, and all notification 
and development actions needed to render a fair decision on 
this issue has been accomplished.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Where the appellant has been fully notified and is aware of 
the type of evidence required to substantiate her claim, and 
where there has been extensive factual development of the 
case which indicates that no additional assistance would aid 
in further developing the claim, no further development 
pursuant to the VCAA is required.  Wensch v. Principi, 15 
Vet. App. 362 (2001), (citing Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001).  Accordingly, the Board will proceed with 
adjudication of the issue on appeal.  

Effective Dates - Applicable Law and Regulations

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim, a 
claim reopened after final adjudication, or dependency and 
indemnity compensation shall be fixed in accordance with the 
fact found, but shall not be earlier than the date of receipt 
of the claim.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

Additionally, VA Regulations provide that a determination on 
a claim by the agency of original jurisdiction of which the 
claimant is properly notified is final if an appeal is not 
perfected as prescribed in Rule 302 (Sec. 20.302 of this 
part).  38 C.F.R. § 20.1103 (2002).  

Pursuant to 38 U.S.C.A. § 5110(a), the effective date of an 
award of disability compensation based on new and material 
evidence received after final disallowance shall be the date 
of receipt of the new claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(q)(ii).  

Analysis

The facts in this case are not in dispute.  Service 
connection for the cause of the veteran's death was initially 
denied by the RO in October 1993.  The appellant and her 
representative were notified of this decision in October 
1993, and did not appeal within one year from the date of the 
letter notifying her of the denial of her claim.  38 C.F.R. 
§ 20.302 (a) (2002).  

On March 1, 2000, the appellant submitted additional evidence 
and requested that the claim of service connection for the 
cause of the veteran's death be reopened.  In April 2001, the 
Board found that new and material evidence had been received 
to reopen the claim and granted service connection for the 
cause of the veteran's death.  In June 2001, the RO 
implemented to Board's decision and assigned an effective 
date for the grant of benefits of March 1, 2000, the date of 
receipt of the appellant's reopened claim.  

The provisions of the law governing effective date of awards 
of benefits are clear.  The effective date of an award is 
generally the date of receipt of a claim, or the date 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  However, in the case such as 
this one, where the issue is one of new and material 
evidence, the effective date of an award of death benefits is 
the date of receipt of the new claim or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(c)(2), (q)(ii), 
and (r).  

In this case, the RO assigned an effective date of March 1, 
2000, the date of receipt of the appellant's request to 
reopen her claim of service connection for the cause of the 
veteran's death, which is the earliest date allowable under 
the applicable criteria.  Consequently, the Board concludes 
that it has no alternative but to find that the appellant's 
claim for an effective date earlier than that allowable by 
law lacks legal merit and must be denied.  Sabonis v. Brown, 
6 Vet. App. 426 (1994).  


ORDER

Entitlement to an effective date earlier than March 1, 2000, 
for the grant of service connection for the cause of the 
veteran's death is denied.  




		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

